Miller, J.
The argumént of appellants’ counsel is quite brief,' and presents but one question. They insist that having shown such an ownership in the land as entitles the plaintiffs to redeem from the tax sale, they should have been allowed to redeem the whole land sold, and should not have been limited in the decree of the court below to their interest therein. . This question received a very full and careful examination in the case of Jacobs v. Porter et al., recently decided by this court (see 34 Iowa, 341); and it is there held, that in an *167action to redeem, a plaintiff, owning an undivided interest in the lands sold for taxes, is entitled to redeem only to the extent of his interest therein. Following the decision in that case, the decree of the district court must be
Affirmed.